Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The RCE filed on November 30th, 2021 has been received and entered.
Claims 25-32 have been newly added.
Claims 10, 11, 19, and 21 have been amended.
Claims 1-6, 8-23, and 25-32 now remain pending and are allowed with examiner’s amendment presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Michael Reinemann (Registration Number 38,280) on December 20th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 


IN THE CLAIMS:
	Please amend claim 10 as follows:
Claim 10 (Currently Amended) The computer-implemented method of claim 1 wherein the time series data is streamed data from the 

--End--

Allowable Subject Matter
Claims 1-6, 8-23, and 25-32 are allowed and renumbered as 1-30.
The following is an examiner’s statement of reasons for allowance: 
As set forth in the Notice of Allowance mailed on August 30th, 2021, the closest prior art of record, Lekivetz et al. (US Patent No. 10,754,764), discloses generating a model (e.g. a machine learning algorithm) after receiving data and requesting an evaluation of the data to predict responses based on the factors in each test cases. Moreover, R. Pietrantuono et al. (Online Monitoring of Software System Reliability – IEEE, 2010), another prior art of record, discloses an online reliability monitoring approach, which combines static reliability modeling and dynamic analysis to periodically evaluate system reliability trend during operation. However, Lekivetz et al. and Pietrantuono et al., singularly or in combination, fail to teach or fairly suggest “associating the one or more input data elements with one or more elements of time-series data, wherein the time-series data is generated during execution of a simulation model or is from a device or is from a game engine; generating, by one or more processors, an expression for the assessment, the expression including operators that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 22nd, 2021